Citation Nr: 0120771	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  01-03 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a June 1947 rating decision was clearly and 
unmistakably erroneous, in failing to assign a compensable 
evaluation for the service-connected residuals of a shell 
fragment wound to the right arm.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
October 1943 to January 1946.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Houston, 
Texas, which determined that there was no indication of clear 
and unmistakable error (CUE) in a June 1947 rating decision 
which had granted service connection for the residuals of a 
shell fragment wound to the area of the upper right arm, and 
assigned a noncompensable disability rating.

The Board notes that the disability in issue has been 
characterized as a gunshot wound to the right arm in all the 
pertinent rating decisions, even though the military records 
disclose a shell fragment wound affecting the muscle group 
constituting the intrinsic muscles of the shoulder girdle.  
Because there is another service-connected disability, of 
greater severity, affecting the extrinsic muscles of the 
shoulder girdle, we believe that clarity is served by 
continuing to refer to the disability in issue as affecting 
the arm; however, the issue as stated on the first page of 
this decision correctly reflects the nature of the wound.

In February 2001, the veteran filed a timely notice of 
disagreement as to the CUE decision.  The RO subsequently 
provided the veteran a statement of the case (SOC) and 
notification of his appellate rights.  In March 2001 the 
veteran perfected his appeal, and the issues have been 
properly certified to the Board.


FINDING OF FACT

At the time of the June 1947 rating decision, the evidence of 
record clearly established that the veteran's shell fragment 
wound to the right upper arm was a through-and through-wound 
involving Muscle Group III.  

CONCLUSION OF LAW

The June 1947 RO rating decision, which failed to assign a 
compensable evaluation for service-connected residuals of a 
through-and-through wound to muscles in the right upper arm, 
was clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5109A, (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
3.105(a), 4.73, Diagnostic Code 5303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records indicate that, in December 1944, the 
veteran sustained several wounds from high-explosive 
shellfire as a result of enemy action in Germany.  Treatment 
records indicate that the veteran was hospitalized and 
treated for a lacerating wound to the scalp, a perforating 
wound to the right upper arm, a lacerating wound to the right 
upper back, and a penetrating wound to the right foot.  Only 
the second of those listed injuries is at issue in the 
present appeal.  Pertinent clinical records indicate that the 
right posterior "arm" wound was sutured.  There was no 
indication of a foreign body in the upper arm or 
deltoid/shoulder area.  The service separation examination, 
in January 1946, noted, in pertinent part, healed scars, from 
shrapnel, on the upper third of the right arm, lateral and 
posterior surfaces (the abbreviation "port" was typed on 
the report; clearly, that was intended to be "post" to 
signify the posterior aspect).  Occasional pain was noted.

In May 1947 the veteran was afforded a VA examination, which 
revealed a 1/2-inch stellate scar on the anterolateral aspect 
of the deltoid muscle of his right arm and a one-inch 
stellate scar on the posterior aspect.  The examiner noted 
involvement of Muscle Group III, and characterized the damage 
as "mild - minimal resid[uals]."  Contemporaneous X-rays 
revealed several small metallic foreign bodies overshadowing 
the right supraclavicular area.

The RO, in a June 1947 rating decision, granted service 
connection for the residuals of the wound to the right 
"arm" with slight residuals, and assigned a zero percent 
(noncompensable) evaluation.  Other ratings assigned, which 
are not in issue at this time, were 30 percent for residuals 
of the wound to the right scapular area, Muscle Group I, 
moderately severe; 10 percent for residuals of the wound to 
the foot, Muscle Group X, through-and-through, with fracture; 
and zero percent for the wound to the scalp.  The veteran was 
notified of the RO's rating decision and his appellate 
rights; he did not appeal.

The veteran was afforded another VA examination in November 
1949, which noted a round, 2-inch scar on the posterior 
aspect of the right arm, at the junction of the proximal and 
middle thirds.  In a November 1949 RO rating decision, the 
veteran's noncompensable evaluation was continued, and he was 
so notified by letter in December 1949.  

The veteran underwent another VA examination in May 2000.  In 
reporting the veteran's history and complaints, one examiner 
(doing a respiratory diseases, miscellaneous examination) 
noted, in pertinent part, that the veteran had suffered a 
through-and-through shrapnel fragment wound to the right 
upper arm.  It was noted that all of his service-connected 
wounds had been incurred while the veteran was lying on his 
abdomen on a hill and was firing at the enemy.  Clinical 
evaluation revealed a scar from a shrapnel fragment wound on 
the right upper arm proximally, and a flat irregular scar 
posteriorly.  The veteran saw a second examiner (doing a 
joints examination), who noted the veteran's statement that 
he had sustained a through-and-through shrapnel fragment 
wound to the right deltoid.  This examiner reported scars, 
approximately one inch in diameter, on the anterior and 
posterior aspects of the right deltoid.  There was diminished 
sensation and limitation of motion to 120 degrees on flexion 
of the shoulder, and limitation to 160 degrees on abduction.  
X-rays of the chest and right upper extremity revealed 
retained shrapnel fragments in the right posterior chest, 
scapular margin regions.  X-rays of the right shoulder were 
within normal limits.  The examiner diagnosed the veteran, in 
pertinent part, with a history of right deltoid muscle injury 
with possible axillary nerve involvement, status post 
shrapnel fragment injury.  

Following the above examination, the Decision Review Officer 
at the RO, by rating action of July 2000, determined that the 
veteran's right upper arm scars had been shown, for the first 
time, to have resulted from a through-and-through wound.  The 
veteran was accordingly assigned a 20 percent rating for that 
disability, reflecting the minimum evaluation for a through-
and-through wound to the deltoid muscle.  The effective date 
for this increased rating was established as of the date of 
the May 2000 VA examination.

The veteran subsequently raised the issue of CUE in the 1947 
rating decision, and this appeal ensued.

Analysis

Preliminary matter - duty to assist & duty to notify

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  This new statute 
addresses both VA's duty to assist claimants in the 
development of evidence, such as by securing additional 
records, affording medical examinations, etc., and VA's 
obligation to notify claimants as to what evidence would be 
supportive of their claims  The VCAA does not expressly 
indicate whether its provisions apply to claims alleging CUE 
in prior final decisions of an RO.  Therefore, we must now 
address that issue in the first instance.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As will be discussed below in the present decision, given the 
nature of a claim to revise an earlier final decision based 
upon CUE, no notification as to additional evidentiary 
development of the record is at issue, since the evaluation 
of such a claim must, by law, be based upon the record as it 
was constituted at the time of the decision as to which 
revision is sought.  Accordingly, the Board holds that the 
provisions of the VCAA are inapplicable to the instant case.  
Moreover, even if the VCAA were held to be applicable to this 
matter, we find that any requirements of the VCAA have been 
fully satisfied, and no further action is necessary by the 
Board to ensure compliance with this law.  For example, the 
RO advised the veteran and his representative, by virtue of 
the SOC provided by the RO in February 2001, of the 
regulations pertinent to a CUE claim, and of the regulations 
under which the RO had made its initial decision.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.

The Board therefore finds that we may proceed to decide this 
matter without prejudice to the claimant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  We conclude that no useful 
purpose would be served in remanding this matter for any 
additional notice or development under the VCAA.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims (Court) has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Discussion

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal, and if a decision is not appealed within 
one year, it is final.  38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2000).  A decision of a duly constituted rating agency or 
other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based upon 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. §§ 5104, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104(a), 20.1103 (2000).

Previous law was essentially the same.  The law granted a 
period of one year from the date of notice of the result of 
the initial determination for the filing of an application 
for review on appeal; otherwise, that determination became 
final and is not subject to revision on the same factual 
basis.  Veterans Regulation No. 2(a), pt. II, para.  III; VA 
Regulation 1008, effective Jan. 25, 1936, to Dec. 31, 1957.

In the present case, the veteran was notified of the RO's 
June 1947 rating decision.  Inasmuch as he did not appeal, 
that decision became final.  By statute, an RO rating 
decision that has become final generally may not be reversed 
or amended in the absence of clear and unmistakable error.  
See 38 U.S.C.A. § 5109A.  

The regulations provide that previous determinations on which 
an action was predicated, including decisions of service 
connection and degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  See also Bustos v. West, 179 F.3d 
1378 (Fed. Cir.) (expressly adopting the "manifestly changed 
the outcome" language in Russell, supra), cert. denied, 120 
S. Ct. 405 (1999).

With respect to the previously final rating action of June 
1947, the Board notes that the evidence of record at the time 
of the decision clearly showed that the veteran suffered a 
through-and-through wound to his upper right arm.  
Specifically, service medical records described the veteran's 
injury to his right upper arm as a perforating wound.  A 
perforating wound is one that involves the piercing of one or 
more holes.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 
1256 (28th ed. 1994).  Furthermore, the May 1947 VA examiner 
described two scars in the deltoid area of the upper right 
arm.  He noted that there was a 1/2-inch stellate scar on the 
lateral aspect and a one-inch stellate scar on the posterior 
aspect.  Moreover, neither the service records nor the VA 
examination document that there were any shrapnel fragments 
in the right upper arm/deltoid muscle; that evidence 
indicates that the missile which struck that area perforated 
the muscle tissue and exited on the other side.

In other words, the Board is satisfied that, at the time of 
the June 1947 decision, the record showed that the veteran's 
gunshot wound to the upper right arm was a through-and-
through wound.  We hasten to add that this finding is made 
without consideration of the May 2000 VA examination, because 
such information was not of record at the time of the June 
1947 rating decision.  It therefore may not be factored into 
the present analysis.  

The 1945 Schedule for Rating Disabilities, which was in 
effect at the time of the June 1947 rating decision, 
specifically defined moderate muscle disability, requiring 
that "[t]hrough and through or deep penetrating wound[s] of 
relatively short track by single bullet or small shell or 
shrapnel fragment are to be considered as of at least 
moderate degree."  A gunshot wound to the deltoid muscle of 
the upper arm (on either the major or the minor side) of 
moderate degree warranted an evaluation of 20 percent 
disability.  See 1945 Schedule for Rating Disabilities, 
Diagnostic Code (DC) 5303.

Although the 1945 Rating Schedule has been amended many times 
over the years, the criteria for evaluating an injury to 
Muscle Group III, the intrinsic muscles of the shoulder 
girdle, have not changed.  See 38 C.F.R. § 4.73, DC 5303 
(2000).

Under the circumstances of this case, and in light of the 
above discussion, the Board finds that the record, as it 
existed at the time of the June 1947 rating decision, leads 
indisputably to the conclusion that the RO committed clear 
and unmistakable error at that time, in failing to find that 
the veteran had suffered a through-and-through wound to the 
deltoid muscle, which is required, by law, to be considered 
of at least a moderate degree of severity, which warranted a 
20 percent evaluation from that time forward.

The Board does not intend, evaluating this case through the 
clear lens of hindsight, to be overly critical of the RO's 
action in 1947.  The veteran was treated in service, and was 
examined and rated after separation, for several shell 
fragment wounds, of which the wound the now under 
consideration was not the most severe.  It is therefore 
somewhat understandable that theRO's focus at that time was 
on the other injuries.  However, we do conclude that the 
criteria for a finding of CUE are met in this case as to the 
wound to the right upper arm.  Accordingly, it will be 
necessary for the RO to revise the veteran's disability 
rating as if the June 1947 rating decision had been rendered 
consistent with the discussion in the present decision.


ORDER

The June 1947 rating decision, in failing to find that the 
veteran's service-connected residuals of a shell fragment 
wound to the upper right arm involved a through-and-through 
wound indicative of moderate disability, and warranted a 20 
percent evaluation, was clearly and unmistakably erroneous; 
to this extent, the appeal is granted.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

